Title: To George Washington from William McGachen, 13 March 1774
From: McGachen, William
To: Washington, George

 

Dear Sir
Baltimore March 13th 1774

I received your very agreeable favour by Mr Crawford I have done my self the pleasure to give him every assistance in my power and has purchased for you Four men convicts four Indented servants for three years and a man & his wife for four years the price Is I think rather high but as they are country likely people and you at present wanted them Mr Crawford said he imagined you would be well satisfied with our Bargain I have agreed to pay £110 Sterling for them the first of next may which I hope you will be pleased with should you want any more there is a ship expected this month with country convicts I suppose six months credit may [be] got for a parcel of them on the same terms I have bought the parcel now sent you as they are at present scarce and in demand I shall always take pleasure in doing every thing in my power to serve you here I am respectfully Dear sir Your most Obdt Hum. Servt

Will. McGachen

